145 S.E.2d 867 (1966)
266 N.C. 238
STATE of North Carolina
v.
Louis Anthony LOGNER.
No. 744.
Supreme Court of North Carolina.
January 14, 1966.
*870 Atty. Gen. T. W. Bruton and Andrew A. Vanore, Jr., Staff Atty., Raleigh, for the State.
Nicholas Galifianakis, Durham, for defendant appellant.
SHARP, Justice:
Defendant contends (1) that his intoxication on November 18th and 19th rendered any statements he may have made to the officers involuntary; and (2) that, if the officers advised him of his constitutional rights, his intoxicated condition made such advice entirely ineffectual.
*871 This Court has considered a defendant's plea of drunkenness as a bar to the admissibility of his confession in the following cases: State v. Painter, 265 N.C. 277, 144 S.E.2d 6; State v. Stephens, 262 N.C. 45, 136 S.E.2d 209; State v. Isom, 243 N.C. 164, 90 S.E.2d 237, 69 A.L.R. 2d 358. From them this rule emerges: Unless a defendant's intoxication amounts to maniathat is, unless he is so drunk as to be unconscious of the meaning of his wordshis intoxication does not render inadmissible his confession of facts tending to incriminate him. The extent of his intoxication when the confession was made, however, is a relevant circumstance bearing upon its credibility, a question exclusively for the jury's determination.
In his charge, the judge made it crystal clear to the jurors that they were sole judges of the credibility of all witnesses who had testified and, if they were satisfied beyond a reasonable doubt that defendant had made the challenged statements to the officers, they should consider the condition of the defendant at the time he made the statements. This was a substantial compliance with the requirement laid down in State v. Isom, supra.
It is settled law in this jurisdiction that the competency of an extra-judicial confession of guilt is a preliminary question to be determined by the trial judge in the manner set out in State v. Whitener, 191 N.C. 659, 132 S.E. 603 and State v. Rogers, 233 N.C. 390, 64 S.E.2d 572, 28 A.L.R. 2d 1104. A finding that the confession was voluntarily made will not be disturbed on appeal "unless accompanied by some imputed error of law or legal inference." State v. Grass, 223 N.C. 31, 25 S.E.2d 193. Ordinarily the rule is stated to be that if the court's finding is supported by any competent evidence it will be sustained, State v. Outing, 255 N.C. 468, 121 S.E.2d 847; if not, it will be set aside. State v. Chamberlain, 263 N.C. 406, 139 S.E.2d 620. Much of the evidence which the trial judge heard was conflicting, but "where the evidence is merely in conflict on the question as to whether or not a confession was voluntary, the ruling of the court is conclusive on appeal." State v. Hammond, 229 N.C. 108, 47 S.E.2d 704. The evidence fully supports Judge Bickett's findings. Defendant had and was accorded the right to a preliminary hearing on the competency of his alleged confession. The judge, however, was not required either to believe or to accept his testimony as if it were true.
Upon the argument, defendant's counsel complained that the trial judge "wanted to relate defendant's confession to the truth" instead of to the question whether he had exercised an "enlightened choice" in making it. In defendant's brief, he says:
"The reason for excluding involuntary confessions is not because they might be unreliable, but rather that admission of such confession violates one's constitutional rights. So the issue really boils down to the simple question which right is to take priority under the law, the right of society to be free from crime or the individual rights of the accused?"
We indulge the hope that these two rights are not on a collision course. In any event, we do not have to fix a priority in this case. The law of this State does not require its enforcement officers to turn a deaf ear to a liquor head who wants to talk lest he give them some information which would solve a crime, or lest his tongue, loosened by alcohol, utter an incriminating statement he might later regret. Defendant here is not an inexperienced juvenile delinquent. He testified that he had "been before the court in a large number of cases" and knew "a thousand or more (of) prisoners in the penal system by face." The officers were not required to give him a head start as if they were playing the childish game of cops and robbers. On the contrary, having advised him of all his constitutional rights, it was their duty to pursue his lead and to obtain from him any information he would voluntarily give.
*872 Here, as in State v. Outing, supra, the trial judge "with patience, care and discrimination, conducted the preliminary inquiry, saw and heard the witnesses (and) thereupon found the defendant's statements were voluntary. Substantial evidence supports the finding. It is binding on appeal." Id., 255 N.C. at 473, 121 S.E.2d at 850.
All of defendant's assignments of error are overruled. In the trial we find
No error.